Citation Nr: 1456652	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-49 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a thoracolumbar spine disability.
 
2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder
 
3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.
 
4.  Entitlement to service connection for thoracolumbar spine disability.
 
5.  Entitlement to service connection for a right knee disorder.
 
6.  Entitlement to service connection for a left knee disorder.
 
 

REPRESENTATION
 
Appellant represented by:  Jan Dils, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran had active service from February to June 1993 and from April 1994 to August 1999.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2009 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina that declined to reopen the claims of entitlement to service connection for thoracolumbar spine, and right and left knee disorders.
 
The Veteran was afforded a Travel Board hearing in October 2014 before the undersigned sitting at the Winston-Salem RO.  The transcript is of record.  
 
Following review the record and resolution regarding whether new and material evidence has been received to reopen the claims at issue, the questions regarding the merits of the claims entitlement to service connection for thoracolumbar spine disability and right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
FINDINGS OF FACT
 
1.  A June 2001 VA rating decision declined to reopen the claim of entitlement to service connection for back, right and left knee disorders.  The appellant did not perfect an appeal to those determinations and they are final. 
 
2.  Evidence received since the June 2001 rating decision declining to reopen the issues of entitlement to service connection for back, right and left knee disorders relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating them.
 
 
CONCLUSIONS OF LAW
 
1.  The June 2001 rating decision denying service connection for back, right and left knee disorders is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2.  New and material evidence has been received to reopen the claims of entitlement to service connection for thoracolumbar spine, right knee and left knee disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In view of the Board's decision to reopen the claims of entitlement to service connection for thoracolumbar spine disability and left and right knee disorders, it is not necessary to address at this time whether VA has complied with the VCAA.  
 
Pertinent Law and Regulations
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).
 
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014).
 
Factual Background and Legal Analysis
 
VA declined to reopen the claims of entitlement to service connection for thoracolumbar spine and right and left knee disorders in a June 2001 rating decision, subsequent to which the appellant did not perfect a timely appeal.  As such, the June 2001 rating decision is final.  38 U.S.C.A § 7105.  The Board must therefore review all of the evidence submitted since the June 2001 rating decision to determine whether the appellant's claims of entitlement to service connection should be reopened and re-adjudicated de novo.  See Evans v. Brown, 9 Vet.App. 273 (1996).
 
A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is defined in 38 C.F.R. § 3.156(a) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet.App. 510, 513 (1992).
 
The evidence that was of record at the time of the June 2001 rating decision that declined to reopen the claims of entitlement to service connection for back, left and right knee disorders included some service treatment records showing that although the Veteran had complaints referable to the back and the right knee at Physical Evaluation Board proceedings prior to service discharge, he failed to report for VA compensation and pension examinations in March and October 2010.  As such, service connection was denied in April 2000 and November 2000 on the basis that there was no evidence of current or chronic disability.  The Veteran was afforded a VA examination in April 2001 whereupon the examiner found no back or knee pathology.  The RO declined to reopen the claim in June 2001 on the basis that no current or chronic disability was shown and, as such, no new and material evidence sufficient to reopen the claim was demonstrated.  
 
The Veteran most recently attempted to reopen the claim for back, left and right knee disorders in December 2005.  
 
Evidence added to the record since the RO's June 2001 final decision includes VA outpatient records dating from 2006 showing that the Veteran sought treatment for chronic back and knee symptoms.  A VA physician wrote in April 2010 that chronic mid/low back and bilateral knee pain was as likely as not the result of injuries during military service.  J. M. Dauphin, M.D., stated in October 2014 that it was as likely as not that current complaints involving the knees and back were related to the Veteran's military service.  On examination of the back and knees by VA in May 2014, the diagnoses of degenerative joint disease of the lumbar spine with right lower extremity radiculopathy and bilateral knee degenerative joint disease were rendered.  
 
The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable in the instant case.  Information received since the June 2001 denial of the claims reflects continuing treatment for claimed knee and back disabilities, specific back and knee diagnoses and competent clinical evidence relating such disabilities to service.  Such evidence supports the claims in a manner not previously demonstrated.  The Board thus finds that the additional submissions are new and material and serve as a basis to reopen and reconsider the claims of entitlement to service connection for thoracolumbar spine, and left and right knee disorders pursuant to 38 C.F.R. § 3.156.  As such, the claims are reopened.  These matters are further addressed in the remand that follows.
 
 
ORDER
 
New and material evidence has been received; the claims of entitlement to service connection for a thoracolumbar spine disability, a right knee disorder, and a left knee disorder are reopened.
 
 
REMAND
 
At the outset, the Board points out that extensive clinical data pertinent to the claims have become associated with the claims folder since the statement of the case was issued in September 2010.  This evidence has not previously been considered in the adjudication of this case.  Neither the Veteran nor his representative has waived consideration of this evidence by the agency of original jurisdiction.  Hence, the Board cannot consider this evidence in the first instance and must remand this matter to the RO for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2014).
 
As indicated above, the Veteran now has confirmed diagnoses pertaining to the thoracolumbar spine and knees, and providers have attributed current knee and back disabilities to service.  The record reflects, however, that the appellant has not had a VA examination that addresses whether current back and knee disabilities are as likely as not related to symptoms noted during service.  As such, the record is not sufficiently developed in this regard and a VA examination must be scheduled.  The Board is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  The Veteran should thus be afforded a VA orthopedic examination, to include clinical opinions in this regard. 
 
Additionally, the record reflects that the appellant has received VA outpatient treatment for the claimed disorders in the past.  The most recent records date through May 2010.  He presented hearing testimony in October 2014 that he continued to seek treatment for his back and knees at the Durham, North Carolina VA facility, including physical therapy on a contract basis.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA outpatient records dating from June 2010 through the present should be requested from the Durham VA and associated with the electronic record.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  The RO must attempt to retrieve all pertinent VA records since June 2010.  All attempts to secure this evidence must be documented in the claims file.  If the RO cannot locate these records, it must document the attempts that were made to locate them, and explain in writing why further attempts to locate or secure them would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to retrieve; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond. 
 
2.  Thereafter, schedule the appellant for a VA orthopedic examination by an appropriate physician to determine whether he has current thoracolumbar spine and right and left knee disorders related to service.  Access to VBMS/Virtual VA files must be made available to the examiner.  Clinical findings should be reported in detail.  Following the examination, the examiner must opine whether it is at least as likely as not current thoracolumbar spine and right and left knee disabilities relate back to symptoms in service.  A complete rationale must be provided for the opinions provided.
 
3.  The Veteran must be notified that it is his responsibility to report for VA examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).
 
4.  After the development requested has been completed, the RO must review the examination report to ensure that it complies with the directives of this REMAND.  If the report is insufficient or deficient in any manner, corrective procedures must be implemented before return to the Board.
 
5.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


